DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Touch substrate and touch display apparatus with touch electrodes having zigzag boundaries”.
Claim Objections
Claims 18-19 are objected to because of the following informalities:  Claims 18 and 19 recite “the second zigzag boundary”  but parent claim 1 doesn’t mention a second zigzag boundary and therefore the underlined limitations was interpreted as “the first” to read “the first zigzag boundary” in both claims 18 and 19 for consistency with parent claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. in US 2010/0328268 (hereinafter Teranishi).

Regarding claim 1, Teranishi discloses a touch substrate, comprising: 
a first touch electrode layer (Teranishi’s Figs. 3, 7, 27D and par. 118, 135, 323: layer for 24) comprising a plurality of first touch electrodes (Teranishi’s Figs. 7, 27D: see electrodes 24) successively along a first direction (Teranishi’s Fig. 7: successive on x), each of the plurality of first touch electrodes extending substantially along a second direction (Teranishi’s Figs. 7, 27D: 24 extends along y);
a second touch electrode layer (Teranishi’s Figs. 3, 6 and par. 118,  123, 126: layer for 23) comprising a plurality of second touch electrodes (Teranishi’s Fig. 6: see electrodes 23) successively along the second direction (Teranishi’s Fig. 7: successive on y), each of the plurality of second touch electrodes extending substantially along the first direction (Teranishi’s Figs. 7, 27D: 23 extends along x); and
a plurality of dummy patterns (Teranishi’s Figs. 7, 27D and par. 118, 139, 318: see floating 25);
wherein each of the plurality of first touch electrodes (Teranishi’s Figs. 7, 27D: see 24) comprises a plurality of first electrode blocks (Teranishi’s Fig. 7: see 24_1 to 24_k) electrically connected substantially along the second direction (Teranishi’s Fig. 7: see Vdet);
each of the plurality of second touch electrodes (Teranishi’s Fig. 6: see 23) comprises a plurality of second electrode blocks (Teranishi’s Fig. 6: see 23_1 to 23_n) electrically connected substantially along the first direction (Teranishi’s Fig. 6: see Sg);
each of the plurality of first touch electrode blocks has a first zigzag boundary (Teranishi’s Fig. 7: see 24C, and Fig. 27D: see zigzag edge around slits KK and at long sides) having a plurality of rising edges and a plurality of falling edges (Teranishi’s Figs. 7, 27D); and

Teranishi fails to explicitly disclose the dummy electrodes electrically insulated from the first touch electrode layer. However, because Teranishi discloses the electrodes 25 to be floating to generate a fringe effect with the touch detection electrodes and also appear to be isolated by space (effect per Teranishi’s Figs. 7, 13, 27D and par. 24), thus it would have been obvious to one of ordinary skill in the art, for the floating electrodes to be electrically insulated from the first touch electrodes (i.e. 25 insulated from 24 in Teranishi’s Figs. 7, 27D) in order to obtain the predictable result of obtaining a conventional floating electrode that “floats” without connection and the fringe effect (Teranishi’s par. 24).

Regarding claim 2, Teranishi fails to explicitly disclose wherein an interior angle of the parallelogram shape is in a range of approximately 60 degrees to approximately 90 degrees. However, because Teranishi discloses the parallelogram shape to be a rectangular bar shape (Teranishi’s Figs. 7, 27D: see 24 shape) and the office takes official notice that it is conventional knowledge that an interior angle of a rectangle is approximately 90 degrees, thus it would have been obvious to one of ordinary skill in the art that an interior angle of the parallelogram shape is in a range of approximately 60 degrees to approximately 90 degrees (Teranishi’s Figs. 7, 27D: see rectangular bar shape and conventional to have 90 degrees between edges), in order to obtain the predictable result of a bar shape in a rectangle shape (Teranishi’s Figs. 7, 27D).

Regarding claim 3, Teranishi discloses wherein each of the plurality of second touch electrodes has a substantially parallelogram shape (Teranishi’s Fig. 6: see electrode bars 23).

claim 5, Teranishi discloses wherein the plurality of dummy patterns comprises a plurality of first dummy patterns (Teranishi’s Figs. 7, 27D: see 25 between adjacent blocks 24), each of which being in an area sandwiched between a pair of one of the plurality of first electrode blocks and one of the plurality of second electrode blocks (e.g. Teranishi’s Fig. 7: see 25 between 24_1 and 24_2), the one of the plurality of first electrode blocks and the one of the plurality of second electrode blocks being adjacent to each other (Teranishi’s Fig. 7).

Regarding claim 6, Teranishi fails to explicitly disclose wherein one or more of the plurality of first dummy patterns occupies between approximately 50% to approximately 75% of a length of a side in each of at least one of four sides of the substantially parallelogram shape. However, Teranishi’s does disclose the width of slit to be 30µm, the width of the protrusion to be 5µm and the width of floating electrode to be 20µm (Teranishi’s Fig. 7 and par. 140-144). Thus, by following the arrangement of protrusion/slit/floating electrode as shown in Teranishi’s Fig. 7, it would be obvious to one of ordinary skill in the art, that the length of a whole side of an electrode 24 is a multiple of 35µm or 40µm, and the group of patterns 25 on that side would occupy the same multiple multiplied by 20µm, in order to obtain the predictable result of following the shown shape, arrangement and widths (Teranishi’s Fig. 7 and par. 140-144). Consequently, Teranishi also discloses one or more of the plurality of first dummy patterns (Teranishi’s Fig. 7 see 25) occupies between approximately 50% to approximately 75% of a length of a side (Teranishi’s Fig. 7 and see marked-up drawing below: where 20µm is 50% of 40µm, or 57% of 35µm) in each of at least one of four sides (Teranishi’s Fig. 7: right or left of 24) of the substantially parallelogram shape (Teranishi’s Fig. 7: see one of 24, e.g. 24_1).

    PNG
    media_image1.png
    245
    331
    media_image1.png
    Greyscale


Regarding claim 7, Teranishi discloses wherein a width of each of the plurality of first dummy patterns along a width direction (Teranishi’s Fig. 7 and par. 144: 20µm) between the pair of the one of the plurality of first electrode blocks and the one of the plurality of second electrode blocks (Teranishi’s Fig. 7: see between 24_1 and 24_2) is no more than approximately 25% of a length of a side of the substantially parallelogram shape (Teranishi’s Fig. 7 and par. 141: width of 24 is 4-8mm. Thus 20µm is 0.25% to 0.5% of 4-8mm, well below 25%) substantially parallel to the width direction (Teranishi’s Fig. 7).

Regarding claim 10, Teranishi discloses wherein the plurality of dummy patterns (Teranishi’s Figs. 7, 27D: see 25) further comprises a plurality of second dummy patterns (Teranishi’s Figs. 7, 27D: see electrodes 25 inside electrode 24), each of which being in an area surrounded by one of the plurality of first electrode blocks (Teranishi’s Figs. 7, 27D: see electrodes 25 inside electrode 24).

Regarding claim 13, Teranishi fails to explicitly disclose wherein an included angle between any two adjacent edges of substantially all edges of a boundary of each of the plurality of dummy patterns is in a range of approximately 30 degrees to approximately 150 degrees. However, Teranishi does disclose the dummy patterns as either squares or diamonds 

Regarding claim 16, Teranishi discloses wherein multiple second dummy patterns of the plurality of second dummy patterns surrounded by a single one of the plurality of first electrode blocks (Teranishi’s Figs. 7, 27D: see electrodes 25 inside electrode 24) have a substantially mirror symmetry with respect to an axis of mirror symmetry (Teranishi’s Fig. 7: electrodes 25 are squares and the axis of mirror symmetry can be the square bisecting axis in the y direction of the middle electrode 25. See marked-up drawing below) substantially along the second direction (Teranishi’s Figs. 7, 27D: y direction).

Regarding claim 17, Teranishi fails to explicitly disclose wherein the single one of
the plurality of first electrode block has a substantially mirror symmetry with respect to the axis of mirror symmetry. However, because Teranishi’s Fig. 7 drawing suggest a shape that appears symmetric with respect to a central bisecting axis, thus it would have been obvious to one of ordinary skill in the art that the single one of the plurality of first electrode block (Teranishi’s Fig. 7: e.g. 24_k) has a substantially mirror symmetry (see marked-up drawing below) with respect to the axis of mirror symmetry (see marked-up drawing below), in order to obtain the predictable result of the illustrated shape of electrode (Teranishi’s Fig. 7).


    PNG
    media_image2.png
    615
    407
    media_image2.png
    Greyscale

Regarding claim 18, Teranishi fails to explicitly disclose wherein an included angle between any two adjacent edges of substantially all edges of the first zigzag boundary is in a range of approximately 30 degrees to approximately 150 degrees. However, because Teranishi’s Fig. 7 and par. 140-144 disclose the shapes and edges to be square, thus it would also have been obvious to one of ordinary skill in the art that an included angle between any two adjacent edges of substantially all edges of the first zigzag boundary (Teranishi’s Fig. 7: see angles between adjacent edges next to 24C) is in a range of approximately 30 degrees to approximately 150 degrees (Teranishi’s Fig. 7: as shown 90 degrees), in order to obtain the predictable result of obtaining square shapes and the illustrated shape (Teranishi’s Fig. 7 and par. 140-144).

Regarding claim 20, Teranishi discloses A touch control display apparatus (Teranishi’s Fig. 1 and par. 73-75), comprising the touch substrate of claim 1 (Teranishi’s Fig. 1 and par. 73-.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi in view of Lee et al. in US 2014/0098057 (hereinafter Lee).

Regarding claim 8, Teranishi fails to disclose wherein multiple dummy patterns of the plurality of first dummy patterns occupying a first side of the substantially parallelogram shape comprise a first layer of dummy patterns and a second layer of dummy patterns; the first layer of dummy patterns extends along the first side of the substantially parallelogram shape for a first length; and the second layer of dummy patterns is adjacent to the first layer of dummy patterns and is spaced apart from the first side of the substantially parallelogram shape by the first layer of dummy patterns, the second layer of dummy patterns extends along the first layer of dummy patterns for a second length. 
However, in the same field of endeavor of dummy electrodes surrounding touch electrodes, Lee discloses wherein multiple dummy patterns of the plurality of first dummy patterns occupying a first side of the substantially parallelogram shape (Lee’s Fig. 16 and par. 102-108: see 61/62 occupying a side of 20 to form a parallelogram shape as shown) comprise a first layer of dummy patterns (Lee’s Fig. 13: see 62_1 directly next to 20) and a second layer of dummy patterns (Lee’s Fig. 13: see 62_1 directly next to 10); the first layer of dummy patterns extends along the first side of the substantially parallelogram shape for a first length (Lee’s Fig. 13: see 62_1 directly next to 20 for the length of bottom right side of 20); and the second layer of dummy patterns is adjacent to the first layer of dummy patterns (Lee’s Fig. 13: see 62_1 directly next to 10) and is spaced apart from the first side of the substantially parallelogram shape (Lee’s Fig. 13: parallelogram shape is around top 20) by the first layer of dummy patterns (Lee’s Fig. 13: see 62_1 directly next to 20), the second layer of dummy patterns extends along 
Therefore, it would have been obvious to one of ordinary skill in the art, to form Teranishi’s floating electrodes in the same split form as Lee’s Fig. 13, in order to obtain the benefit of improving the uniformity of the electric field to improve touch accuracy (Lee’s par. 108).

Regarding claim 9, Teranishi in view of Lee disclose wherein a first ratio of the first length to a length of the first side (Lee’s Fig. 13: the ratio is 1 because the first length is the same as the length of the bottom right side of 20) is substantially the same as a second ratio of the second length to the first length (Lee’s Fig. 13: the ratio is 1 because the second length is the same as the length of the bottom right side of 20).

Claims 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi in view of Miyake in US 2016/0195983 (hereinafter Miyake).

Regarding claim 12, Teranishi fails to disclose wherein an included angle between each of substantially all edges of the first zigzag boundary and the first direction is in a range of approximately 15 degrees to approximately 75 degrees; and an included angle between each of substantially all edges of the first zigzag boundary and the second direction is in a range of approximately 15 degrees to approximately 75 degrees. However, in the same field of endeavor of diamond shape touch electrodes, Miyake discloses the angle between a diamond edge and the vertical axis to be between 30-60 degrees (Miyake’s Fig. 2B and par. 102). Therefore, it would have been obvious to one of ordinary skill in the art that Teranishi’s Fig. 27D diamond zigzagged edge would have angles with the y axis to be between 30-60 degrees (as taught by Miyake) in order to obtain the predictable result of a known angle between the edge of a 
wherein an included angle between each of substantially all edges of the first zigzag boundary (Teranishi’s Fig. 27D, edges of the zigzag 24 which are diamond shaped and thus correspond to the edge of Miyake’s Fig. 2B) and the first direction (Teranishi’s Fig. 27D: x-axis which is the horizontal perpendicular to 80 in Miyake’s Fig. 2B and par. 102) is in a range of approximately 15 degrees to approximately 75 degrees (Miyake’s Fig. 2B and par. 102: the complementary angle to theta would be in the range of 90 degrees minus 30-60 degrees, in other words between 60-30 degrees); and
an included angle between each of substantially all edges of the first zigzag boundary (Teranishi’s Fig. 27D, edges of the zigzag 24 which are diamond shaped and thus correspond to the edge of Miyake’s Fig. 2B) and the second direction (Teranishi’s Fig. 27D: y-axis which is 80 in Miyake’s Fig. 2B and par. 102) is in a range of approximately 15 degrees to approximately 75 degrees (Miyake’s Fig. 2B and par. 102: 30-60 degrees).

Regarding claim 14, Teranishi fails to disclose wherein an included angle between each of substantially all edges of the boundary of each of the plurality of dummy patterns and the first direction is in a range of approximately 15 degrees to approximately 75 degrees; and an included angle between each of substantially all edges of the boundary of each of the plurality of dummy patterns and the second direction is in a range of approximately 15 degrees to approximately 75 degrees. However, in the same field of endeavor of diamond shape electrodes, Miyake discloses the angle between a diamond edge and the vertical axis to be between 30-60 degrees (Miyake’s Fig. 2B and par. 102). Therefore, it would have been obvious to one of ordinary skill in the art that Teranishi’s Fig. 27D diamond shape floating electrode 25 would have an angle with the y axis to be between 30-60 degrees (as taught by Miyake) in order to obtain the predictable result of a known angle between the edge of a diamond shaped 
wherein an included angle between each of substantially all edges of the boundary of each of the plurality of dummy patterns (Teranishi’s Fig. 27D, edges of the diamond and half-diamond shaped 25 which correspond to the edge of Miyake’s Fig. 2B) and the first direction (Teranishi’s Fig. 27D: x-axis which is the horizontal perpendicular to 80 in Miyake’s Fig. 2B and par. 102) is in a range of approximately 15 degrees to approximately 75 degrees (Miyake’s Fig. 2B and par. 102: the complementary angle to theta would be in the range of 90 degrees minus 30-60 degrees, in other words between 60-30 degrees); and
an included angle between each of substantially all edges of the boundary of each of the plurality of dummy patterns (Teranishi’s Fig. 27D, edges of the diamond and half-diamond shaped 25 which correspond to the edge of Miyake’s Fig. 2B) and the second direction (Teranishi’s Fig. 27D: y-axis which is 80 in Miyake’s Fig. 2B and par. 102) is in a range of approximately 15 degrees to approximately 75 degrees (Miyake’s Fig. 2B and par. 102: 30-60 degrees).

Regarding claim 19, Teranishi in view of Miyake discloses all limitations as explained for claim 12. Please note that claim 19 has an outstanding objection to the use of “the second zigzag boundary” which was interpreted as “the first zigzag boundary” for consistency with parent claim 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Teranishi in view of Kim in US 2018/0059843 (hereinafter Kim).
Teranishi fails to disclose wherein a ratio between a total area of the plurality of dummy patterns and a total area of touch electrodes in the touch substrate is in a range of approximately 1:10 to approximately 1:2. 
However, in the same field of endeavor of touch and dummy electrodes, Kim in US 2018/0059843 discloses the ratio of the floating units to the touch electrodes to be about 10-65% (Kim’s par. 63). Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teachings in Teranishi’s invention, in order to obtain the benefit of maintaining touch sensitivity while solving the problem of retransmission (Kim’s par. 63). By doing such combination, Teranishi in view of Kim disclose wherein a ratio between a total area of the plurality of dummy patterns and a total area of touch electrodes in the touch substrate is in a range of approximately 1:10 to approximately 1:2 (Kim’s par. 63: 10 to 65%.  Note that 1:10 is about 9% and 1:2 is about 33%).

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
claim 4, the prior art fails to disclose ALL limitations of claim 1 in addition to “wherein each of the plurality of second touch electrode blocks has a second zigzag boundary having a plurality of rising edges and a plurality of falling edges; and each of the plurality of second touch electrode blocks and adjacent dummy patterns of the plurality of dummy patterns form a substantially parallelogram shape”.  
Regarding claim 11, the prior art fails to disclose ALL limitations of claims 1+5 in addition to “the plurality of dummy patterns further comprises a plurality of third dummy patterns, each of which being in an area surrounded by one of the plurality of second electrode blocks.”
Teranishi discloses the second touch electrode blocks to be common electrodes to a display and being a bar shape without dummy electrodes (Teranishi’s Fig. 6) and thus fails to disclose or make obvious the limitations of claims 4 or 11.
Lee’s Fig. 13 and Nakamura et al. in US 2014/0299361 Figs. 5-23 disclose zigzag boundaries in both detecting and driving electrodes, and dummy electrodes, but they fail to disclose the parallelogram shape required for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621